Citation Nr: 1234387	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  10-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2004 to March 2005 and from June 2007 to May 2008.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

As support for his claim, the Veteran testified at a hearing at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

At the Board hearing, the Veteran testified that beginning in June 2007 at Camp Shelby, he experienced pain in his back during the normal course of training which worsened over the course of his deployment.  

In DA Form 2173 (Statement of Medical Examination and Duty Status) it was reported that the Veteran sustained an injury on July 24, 2007 and was treated at Camp Shelby, Mississippi.  Section I showed the examiner indicated that the injury was incurred in the line of duty.  The examiner reported that the Veteran injured his left knee during road march training at Camp Shelby, Mississippi, which affected his lower back.  This section was executed on April 30, 2009.  Section II showed that the unit commander/adviser indicated that the Veteran was on active duty at the time of the injury and the injury was considered to have been incurred in the line of duty.  This section was executed on June 17, 2009.  


In the Veteran's original claim filed in August 2008, he indicated that he sustained a left knee injury on July 24, 2007 at Camp Shelby, Mississippi and that he had a "back condition possibly due to [his] left knee injury" which was sustained in June 2008.  A July 2008 VA treatment record noted that the Veteran complained of left knee pain that was now affecting his back and causing lower back pain.  A July 2008 VA treatment record showed the Veteran complained that he noticed recently pain to his lower back with lifting and sitting in certain positions.  It was noted that the Veteran was currently employed at a local warehouse where he undergoes repetitive lifting/squatting daily.  The September 2008 VA examination report noted that a May 27, 2008 family practice note indicated that the Veteran had a history of injuring his back two days prior from wrestling with his fiancée.  The examiner maintained that the Veteran did not have lumbar spine symptoms but rather left SI joint symptoms.  A November 2009 VA neurosurgery note indicated that the Veteran had low back pain and radiation into the left lower extremity, likely L5 radiculopathy from L4-L5 protrusion and impingement on the distant left L5 nerve root for which he underwent left L4-5 diskectomy and nerve root decompression on  
November 17, 2009.  

The record also reflects that in DA Form 2173 (Statement of Medical Examination and Duty Status), it was reported that the Veteran sustained an injury on November 21, 2008 and was treated in Johnston, Iowa.  Section I showed the examiner recorded that the Veteran reported that he injured his knee and back from exposure to a land mine.  This section was executed on November 22, 2008.  Section II noted "Exposure TBI."  This section was executed on November 22, 2008.  

In a letter dated July 14, 2010 from the Departments of the Army and the Air Force, it was noted that a line of duty determination indicated that the Veteran was involved in an incident on November 21, 2008 in which he sustained "neuralgia, neuritis, and radiculitis, unspecified."  In DA Form 2173 (Statement of Medical Examination and Duty Status) it was reported that the Veteran sustained an injury ("neuralgia/neuritis nos") on November 21, 2008 and was treated in Iowa City, Iowa.  Section I showed the examiner indicated that the injury was incurred in the line of duty.  The examiner reported that the Veteran had been diagnosed for radiculopathy which was identified through the PDHRA screening and evaluation process as duty related.  This section was executed on November 18, 2009.  Section II showed that the unit commander/adviser indicated that the Veteran was on active duty at the time of the injury and the injury was considered to have been incurred in the line of duty.  This section was executed on July 12, 2010.  

The record contains inconsistent evidence concerning the circumstances surrounding the onset of the Veteran's claimed low back disability which purportedly started in June 2007.  In addition, the record suggests that the Veteran sustained a back injury from a land mine on November 21, 2008 while on active duty; however, the Veteran's DD Form 214 indicates that his last period of active duty ended in May 2008 and the Post-Deployment Health Re-Assessment (PDHRA) was prepared on November 21, 2008.  The Veteran's complete service personnel records need to obtained and verification of his periods of service and dates of injuries needs to occur before the Board can proceed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.  If no such service personnel records can be found, or if they have been destroyed, ask for specific documented confirmation of that fact.  If it is reasonably certain these records do not exist or that any further efforts to obtain them would be futile, provide the Veteran appropriate notice.  38 C.F.R. § 3.159(c)(2), (c)(3), (e)(1).

2.  Contact the Service Department and/or other appropriate government entity to verify whether the Veteran served on an additional period of active duty after May 2008.  

3.  Contact the Service Department and/or other appropriate government entity and provide (i) DA Form 2173 finally executed on June 17, 2009, (ii) DA Form 2173 finally executed on November 22, 2008, (iii) DA Form 2173 finally executed on July 12, 2010, and (iv) the July 14, 2010 letter from the Departments of the Army and the Air Force, and ask for clarification of (a) what injuries and (b) dates of such injuries the Veteran sustained in the line of duty during a period of active duty.     

4.  Then, readjudicate the claim in light of any additional evidence.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)













This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

